Stearne, J.,
The exceptions raise the question whether the Old Age Assistance Law of June 25,1936, P. L. 28, repeals, by implication, section 13(a) of the Fiduciaries Act of June 7,1917, P. L. 447, providing that debts due to the Commonwealth shall be last paid. Also, whether the provisions in the Old Age Assistance Law that one half of any amount collected by the Commonwealth in restitution shall be paid to the United *574States, constitute the United States Government a creditor of the estate.
No elaboration of the adjudication appears necessary. These questions have been decided adversely to the claim of the Commonwealth. To Siple’s Estate, 35 D. & C. 489, and Ferguson’s Estate, 325 Pa. 34, cited by the auditing judge, may be added O’Connor’s Estate, 20 D. & C. 547 (Gest, J.), and Mathe’s Estate, 34 D. & C. 647.
The exceptions are dismissed and the adjudication is confirmed absolutely. .